Citation Nr: 0200821	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  01-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1966 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which reopened the veteran's claim and granted 
service connection for PTSD, assigning a 30 percent 
evaluation.  In December 2000, the RO increased the 
evaluation to 50 percent effective to the original date of 
claim.  The veteran subsequently perfected this appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in work, family 
relationships, thinking and mood due to depression, 
difficulty in adapting to stressful circumstances, and the 
inability to establish and maintain effective relationships; 
the evidence of record does not indicate total occupational 
and social impairment.


CONCLUSION OF LAW

The schedular criteria for a 70 percent evaluation for PTSD 
are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the veteran's DD-214, he served in Vietnam as an 
ammunition technician.  The veteran was awarded the Combat 
Action Ribbon.  Service connection for PTSD was established 
as directly related to the veteran's military service and is 
currently evaluated at 50 percent.

The veteran contends that the current 50 percent evaluation 
does not adequately reflect the severity of his disability.  
According to the veteran, he cannot sleep at night and he 
suffers from nightmares, intrusive memories of Vietnam, 
isolation and paranoia.  The veteran has difficulty with 
social relationships and is unemployed.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Id.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the July 2000 
rating decision and the January 2001 statement of the case 
(SOC) of what would be necessary, evidentiary wise, to 
warrant an increased evaluation for PTSD.  The Board 
concludes that the discussions in the rating decision and the 
SOC adequately informed the veteran of the evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with his appeal, the veteran was examined for VA 
purposes and those records he identified as supporting his 
claim have been associated with the claims file.  Thus, it 
appears that the duty to assist the veteran as required by 
the VCAA has been satisfied.  

Although it does not appear that the RO formally considered 
the provisions of the VCAA in adjudicating this case, since 
the duty to notify and to assist pursuant to this law are 
satisfied, a remand of this case to have the RO explicitly 
consider the VCAA would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).   

Pursuant to VA's rating schedule, VA ascertained the severity 
of the veteran's PTSD pursuant to Diagnostic Code 9411 and 
originally assigned a 30 percent evaluation which was 
subsequently increased to 50 percent.  Under this provision, 
a 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).  

A 70 percent evaluation is warranted under this code when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Medical records from VAMC Fayetteville reveal that as of 
January 1998, the veteran did not meet the criteria for a 
diagnosis of PTSD.  However, it was noted that the veteran 
was obviously affected by the war and was receiving 
continuing treatment for issues related to depression, 
insomnia, closed head injury, alienation and anger.

Subsequently, in March 1998, the veteran was diagnosed as 
having PTSD and his Global Assessment of Functioning (GAF) 
scale was estimated to be 55.  Medical records from VAMC 
Fayetteville for the period from March 1998 to October 1999 
reveal that the veteran was receiving treatment related to 
PTSD and that he had difficulty sleeping, nightmares, 
intrusive memories, generalized anger against the government 
and the war in Vietnam, depression, and severe problems with 
trust.  The veteran was not taking his prescription 
medications but instead was self-medicating with herbal 
remedies.

In June 2000, the veteran underwent a VA examination.  The 
veteran reported that he did not sleep well, had nightmares 
at least once a week, numerous intrusive thoughts about the 
war, survivor guilt, and difficulty trusting anyone.  He also 
reported he was startled by loud noises, was uncomfortable in 
crowds, and divorced.  It was also noted that the veteran had 
not worked since 1978 and that he spent most of his time at 
home.  

Upon mental status examination, the veteran was noted to be 
casually groomed.  Eye contact was somewhat limited and some 
anxiety was noted.  The veteran's speech was within normal 
limits.  Affect was appropriate to content.  Thought 
processes and associations were logical and tight and no 
gross impairment in memory was observed.  The veteran's 
judgment and insight were determined to be adequate.  The 
veteran denied suicidal or homicidal ideations.  Diagnosis at 
this time was chronic PTSD.  The veteran's GAF was estimated 
at 53.

In August 2000, the veteran was seen for individual 
psychotherapy at VAMC Fayetteville.  He reported nightmares, 
sometimes several during the same night, and daily intrusive 
memories of Vietnam.  The veteran indicated continued 
isolation and paranoia.  He kept a shotgun handy and the door 
to his trailer propped up with a two by four.  He has no 
social life other than his dog and cat.  GAF was estimated at 
45.

In November 2000, the veteran was seen again for individual 
psychotherapy.  He appeared to be about the same as the 
previous visit in August with continued nightmares and 
intrusive memories.  The veteran continued to isolate himself 
and to be paranoid and distrustful.  The veteran also avoided 
materials related to the military or war.  The examiner noted 
that the veteran's "ability to get along with others and 
secure/maintain gainful employment has been markedly 
compromised by his PTSD."  Current GAF was estimated at 41.

In a November 2000 statement, the veteran reported that he 
has a flattened affect, does not care about himself or 
others, cannot maintain any kind of a relationship and is 
unable to trust or love.  Loud noises and crowds upset him to 
the point he stays alone.  He further indicated that although 
his short term memory is poor, he is able to "lucidly 
remember" things in Vietnam.  

In May 2001, the veteran submitted another statement wherein 
he indicated that as a result of his PTSD, he has problems 
with relationships, work, judgment and thinking, personal 
appearance and hygiene, as well as obsessions which interfere 
with his normal activities.  With regard to relationships, 
the veteran reported that his interaction with others is 
almost non-existent.  He is no longer close to his family and 
it is impossible for him to create or maintain effective 
relationships.  The veteran indicated that he has had 
problems with judgment and thinking since Vietnam and he 
currently is unfocused and has intrusive thoughts of Vietnam.  
The veteran further indicated that he does not trust anyone 
and is paranoid.  Regarding personal appearance and hygiene, 
the veteran stated that he does not care about his appearance 
and his house is totally messy and unorganized because he 
can't focus.  

Regarding the evaluation of impairment arising from PTSD, it 
is clear that the veteran does not possess all the 
symptomatology consistent with a 70 percent evaluation.  For 
example, according to the medical evidence of record, the 
veteran is not noted to have suicidal ideation, obsessional 
rituals which interfere with routine activities or near 
continuous panic.  Further, the veteran's speech is described 
as being within normal limits with regard to rate and rhythm 
and his judgment and insight were found to be adequate.  That 
notwithstanding, the veteran's current symptomatology 
includes nightmares, difficulty sleeping, inability to trust, 
daily intrusive thoughts about the war, generalized anger, 
guilt, isolation and paranoia.  Further, his ability to 
maintain gainful employment is compromised by his 
symptomatology.  The medical evidence also supports a finding 
that the veteran has deficiencies in work, family 
relationships, thinking and mood due to depression, 
difficulty adapting to stressful circumstances and the 
inability to establish and maintain effective relationships. 
The Board also notes that upon VA examination in June 2000, 
the veteran's GAF was estimated at 53, but that later records 
reflect scores of 45, (in August 2000) and 41, (in November 
2000).  Taking into consideration the decrease in the GAF 
score, it appears the veteran's symptomatology is worsening.  
Under these circumstances, the Board finds that the 
disability picture more nearly approximates the criteria for 
a 70 percent evaluation, and accordingly, an increased 70 
percent rating for PTSD is granted.  

In this regard, the Board has also considered whether an 
evaluation in excess of 70 percent may be assigned under the 
rating criteria.  After a review of the evidence of record, 
however, the Board concludes that the veteran's PTSD is not 
productive of total occupational and social impairment and 
that a 100 percent schedular evaluation is not warranted.  In 
this case, the Board recognizes that the veteran is not 
currently working; however, the medical evidence does not 
support a finding that as a result of his service-connected 
PTSD he suffers from gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss for names of close relatives or his own name.  As such, 
the criteria for a 100 percent schedular evaluation are not 
met.

In reaching this decision to assign a 70 percent schedular 
evaluation for PTSD, the Board notes that because our 
analysis covers the entire period from the veteran's award of 
service connection, and we find that at no time since then 
has the veteran's disability been more disabling than as 
currently rated, separate "staged ratings" during this 
period are not warranted.  See Fenderson v. West, 12 Vet.App. 
119, 126 (1999).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  VAOPGCPREC. 6-96 
(1996).

In this context, the Board notes that while the veteran has 
been unemployed for many years, he also is suffering from the 
residuals of a closed head injury, and that his unemployment 
dates from this injury in 1978.  Indeed, the veteran was 
considered unemployable by virtue of his injury in a 1980 
rating action, and awarded non-service connection pension 
benefits due to this brain trauma, effective from 1978.  
Since that time, the veteran has continued to received this 
benefit until recently, when his service connected 
compensation became the greater award.  In view of this, it 
does not appear that it is the symptoms of the veteran's PTSD 
that precludes his employment, but rather, his unemployment 
status is due to the residuals of his brain trauma.  
Accordingly, the Board finds that the 70 percent rating 
awarded by this decision fully contemplates the impairment 
caused by PTSD, and that consideration of an extra-schedular 
evaluation or entitlement to a total disability rating based 
on unemployability due to the veteran's service connected 
disability is not warranted.  


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

